Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANNIA

 

ALLEGHENY LUDLUM, LLC,
Plaintiff, Civil Action No. 2:17-cv-1243-WSS
Vv. Hon. William S. Stickman IV

LIBERTY MUTUAL INSURANCE
COMPANY et. al.,

Defendants.

 

 

OPINION

WILLIAM S. STICKMAN IV, District Judge

This is an insurance dispute about whether Defendants owed coverage to Plaintiff for an
underlying toxic tort action. There are seven pending cross-motions for summary judgment filed
by Plaintiff Allegheny Ludlum, LLC (“Allegheny”) and Defendants Liberty Mutual Insurance
Company, Liberty Mutual Fire Insurance Company (collectively “Liberty Mutual’), Continental
Casualty Company (“Continental”), United States Fidelity and Guaranty Company (““USF&G”),
Hartford Casualty Insurance Company, and Hartford Accident and Indemnity Company
(collectively “Hartford”). (ECF No. 132); (ECF No. 136); (ECF No. 140); CECF No. 144); CECF
No. 148); (ECF No. 150); (ECF No. 152). The Court considered all the relevant filings and
representations made at oral argument. For the reasons set forth below, the Court holds that all
Defendants are entitled to summary judgment in their favor. This case is, therefore, dismissed.

FACTUAL BACKGROUND
Arvin-Meritor, Inc. (“Arvin Meritor”’) operated an automobile muffler manufacturing

facility from 1964 to 2002 in Fayette, Alabama. (ECF No. 1 at p. 4). Some of the products used
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 2 of 19

in its facility were bought from Allegheny, a manufacturing company based in Pittsburgh,
Pennsylvania. Allegheny took out insurance policies with four insurers during the relevant period:
Hartford from July 1, 1982 to July 1, 1985; Liberty Mutual from July 1, 1985 to November 1,
1998; Continental from November 1, 1997 to November 1, 2000; and USF&G from November 1,
2000 to November 1, 2002. E.g., (ECF No. 1-17); (ECF No. 1-3); (ECF No. 1-10); (ECF No. 1-
21); (ECF No. 1-22). In 2003, former employees of Arvin Meritor filed a toxic tort action referred
to as the Bell-Carr litigation. Their complaint raised several claims, including wantonness. ECF
No. 1 at p.4. They amended their complaint for the first time on May 6, 2005 by adding new
defendants, including Allegheny. (ECF No. 1-25 at p. 3).

Between June 2005 and June 2011, the Supreme Court of Alabama adjudicated several
statute of limitations issues arising from, or at least pertinent to, the Be//-Carr litigation. In 2007,
the Alabama Supreme Court held that claims against new defendants did not relate to the filing
date of the original complaint for statute of limitations purposes. Ex parte Int’l Ref. & Mfg. Co.,
972 So. 2d 784, 791 (Ala. 2007). Plaintiffs reacted by filing a second amended one-count
complaint against Allegheny seeking compensatory damages for wantonness. (ECF No. 1 at p. 5).
On January 16, 2009, the Supreme Court of Alabama held that a six-year limitations period applied
to Bell-Carr plaintiffs’ wantonness claim. Bell Carr, Jr., et al. v. Int'l Refining & Mfg. Co. d/b/a/
Irmco, et al., 13 So.3d 947, 955 (Ala. 2009). This holding dismissed all plaintiffs whose injuries
occurred exclusively before May 6, 1999. After this point, the parties treated May 1999 to May
2002 as the operative limitations period. One month later, plaintiffs issued a settlement position
statement stating that the time period for wantonness claims was from 1999 to 2002. On June 30,

2011, the Alabama Supreme Court held that a plaintiff injured by exposure to a toxic substance is
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 3 of 19

limited to recovering damages within the statute of limitations period. Jerkins v. Lincoln Elec.
Co., 103 So. 3d 1, 7-8 (Ala. 2011).

On September 14, 2010, Liberty Mutual and Hartford held a teleconference with
Allegheny. The next day, Allegheny’s Senior Director of Risk Management, Colleen Hannegan,
sent a follow-up email to Defendants discussing the applicability of the Alabama Supreme Court’s
2009 decision in Carr. Allegheny’s position at that time was that Liberty Mutual and Hartford
owed no coverage. In 2013, Liberty Mutual and Hartford negotiated a cost-share limited to
Allegheny’s pre-2009 defense costs. In 2016, however, Allegheny purportedly “discovered” that
it incorrectly interpreted Carr, and consequently erred in negotiating the 2013 cost-share.
Allegheny ultimately settled the underlying litigation in 2017, but changed its position on the issue
of whether its insurers owed coverage. When all four insurers denied coverage, Allegheny sued.
Its four-count Complaint, filed on September 25, 2017, requests declaratory judgment and alleges
failure to defend and bad faith. (ECF No. | at pp. 8-11).

STANDARD OF REVIEW

Summary judgment is warranted if the Court is satisfied that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as a matter of law.' FED.
R. Civ. P. 56(c); see also Celotex Corp. v. Cattrett, 477 U.S. 317, 322 (1986). A fact is material if
its adjudication is necessary to the disposition of a substantive claim or defense. In other words,
there is a genuine dispute of material fact “if the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The Court must view the evidence presented in the light most favorable to the nonmoving

 

1 A motion for partial summary judgment is reviewed under the same standard as a motion for full
summary judgment. Pettengill v. United States, 867 F. Supp. 380, 381 (E.D. Va. 1994).

3
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 4 of 19

party. Jd. at 255. It refrains from making credibility determinations or weighing evidence. Id.
“Real questions about credibility, gaps in the evidence, and doubts as to the sufficiency of the
movant’s proof,” will defeat a motion for summary judgment. El v. Se Pa. Transp. Auth., 479 F.3d
232, 238 (3d Cir. 2007).
ANALYSIS

The pending motions for summary judgment raise related issues and will be examined
together. The motions of Liberty Mutual and Hartford raise similar issues relating to the statutes
of limitations on Allegheny’s coverage claims and bad faith claims. They will be analyzed
together. Likewise, the arguments of Continental and USF&G lend themselves be being
considered together. Having thoroughly weighed all of the parties’ respective positions, the Court
will grant summary judgment in favor of all Defendants.

I. Liberty Mutual and Hartford

The Court will combine its analysis of both sets of cross-motions for summary judgment
filed by Liberty Mutual, Hartford, and Allegheny because they involve common issues centering
around the statutes of limitations governing Allegheny’s coverage and bad faith claims. The Court
holds that all of Allegheny’s claims against Liberty Mutual and Hartford are time-barred.

A. Counts I and 2: Declaratory Judgment

Liberty Mutual and Hartford argue that the Court should grant summary judgment against
Allegheny’s counts for declaratory judgment because they were untimely under Pennsylvania’s
statute of limitations: 42 Pa. C.S.A. § 5525(a)(08). The statutory period under Section 5525 for
declaratory judgment actions and breach of contract claims is four years. The statutory period

begins to run when a claim accrues. So, when does such a claim accrue? That is the dispositive
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 5 of 19

question for this issue. The parties proffer different theories, each backed by their own purportedly
controlling case.

Until relatively recently, there was little caselaw on when a claim accrues, and the statutory
period begins to run in declaratory judgment actions seeking insurance coverage. Allegheny
argues that the statute of limitations does not run until the termination of the underlying litigation,
not the date that coverage was disclaimed by the insurer. It bases its argument on the Honorable
Joy Flowers Conti’s decision adopting the Report and Recommendation of United States
Magistrate Judge Lisa Pupo Lenihan in Wiseman Oil Co., Inc. v. TIG Ins. Co., 878 F. Supp. 2d
597, 601-02, 604 (W.D. Pa. 2012) (“As Plaintiffs’ cause of action for breach of the duty to defend
accrued—i.e., its right of action was complete—when the Underlying Litigation was terminated
and the defense costs were fixed, this claim and Plaintiffs’ corresponding declaratory judgment
claim are within the applicable statute of limitations.” (citing Moffat v. Metro. Cas. Ins. Co. of .
N.Y., 238 F. Supp. 165, 175 (M.D. Pa. 1964))). Judge Conti purported to apply Pennsylvania law,
but recognized the dearth of authority and qualified her opinion by saying that her interpretation
had “not [yet] been controverted by the Pennsylvania Court and its reasoning that ‘the right of
action is complete’ only after there is a final judgment against the insured has become the clear
majority rule.’” (citing, as persuasive authority, case law from other forums)).

The qualifying language in Wiseman is essential to this case, as the winds of change blew
against that interpretation in 2015. In that year, the Pennsylvania Superior Court, sitting en banc,
handed down its decision in Selective Way Ins. Co. v. Hosp. Grp., Serv.’s, Inc., 119 A.3d 1035 (Pa.
Super. 2015) (en banc). The Superior Court determined that the point of accrual for the statute of
limitations on an insurer’s request for a declaration that no coverage is owed was when an insurer

has a sufficient factual basis to support its claim that there is no coverage. Jd. at 1051. The
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 6 of 19

Superior Court accordingly held that the action before it was improperly dismissed under the
statute of limitations because the trial court made no assessment of when the insurer had sufficient
information to conclude that it did not owe a duty of coverage.

Significantly, the Superior Court did not base its decision on a rule specific to coverage
disputes, but rather, applied general rules regarding the accrual of claims. It explained that “a
cause of action accrues when the plaintiff could have first maintained the action to a successful
conclusion.” Selective, 119 A.3d at 1047. The Court held that a claim could accrue when the
insurer denies coverage. Jd. at 1048 (“The denial of coverage certainly could be when an actual
controversy arises between an insurance company and an insured, warranting the filing of a
declaratory judgment action.”) However, the claim may accrue even earlier—such as when an
insurer receives a complaint against the insured. Jd. at 1050. Thus, the Superior Court held that
the triggering event for the limitations period on a coverage declaratory judgment action was the
moment that the insured had sufficient facts to support its claim that it does not owe coverage. Id.
at 1051.

Allegheny attempts to distinguish Selective by arguing that it applies only to actions
brought by, rather than against, insurers. This distinction cannot hold. Two years after Selective,
a three-judge panel of the Superior Court applied Selective ‘s rule of law to a declaratory judgment
action begun against an insurer by a party seeking coverage. Green v. Pa. Prop. & Cas. Ins. Guar.
Assoc., 158 A.3d 653 (Pa. Super. 2017).* The Superior Court panel looked to the rule it enunciated
in Selective as controlling, and explained as follows:

[w]e distill several relevant principles from our decision in Selective Way. First,
declaratory judgment actions are subject to a four-year limitations period under

 

? The plaintiff in Green was a judgment creditor of a nightclub where he was injured in a shooting
incident. Plaintiff and the judgment debtor had both sought, and been denied, coverage for the
incident.
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 7 of 19

Pennsylvania law. Second, this limitations period begins to run when a cause of

action accrues. Third, a cause of action for declaratory judgment accrues when an

actual controversy exists and an actual controversy exists only where a case

presents clearly antagonistic positions or claims indicating imminent and inevitable

litigation.
Green, 158 A.3d at 660.

An examination of both Selective and Green shows that there is no bright-line rule as to
when the statute of limitations will begin to run in a coverage action. Rather, they look to the
general concept of when a cause of action accrues. A cause of action accrues “when an actual
controversy exists.” Jd. at 660. Indeed, as per Selective, the statute of limitations begins as soon
as the “plaintiff could have first maintained the action to a successful conclusion.” Selective, 119
A.3d at 1047. The Superior Court’s decisions do not support the bright line rule, as espoused in
Wiseman, that the statute of limitations will not begin to run in a coverage action until the

3 Rather, according to the Superior Court, the limitations

conclusion of underlying litigation.
period will begin to run as soon as the circumstances would permit a plaintiff to maintain an action.
While, at times, this could be the conclusion of the underlying action, that may not be the case in
all circumstances. Where, as here, there was a disclaimer of coverage before the conclusion of
litigation that would permit a party to bring an action, under the Selective analysis, the statute will
have begun to run, notwithstanding the status of underlying litigation.

The Court must follow the rule announced in Selective. As a federal district court sitting

in diversity in Pennsylvania, this Court is obligated to follow the decisions of the Pennsylvania

 

> The Selective Court recognized that, although the duty to defend and the duty to indemnify are
separate duties which, technically, may arise at different times, for purposes of the statute of
limitations analysis. Jd. at 1049 (“Nonetheless, for the purposes of determining the triggering
event for the commencement of the statute of limitations to file a declaratory judgment action, we
cannot disentangle the duty to defend because both relate to the question of whether the policy
provides coverage.”).
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 8 of 19

Supreme Court. McKenna v. Ortho. Pharma Corp., 622 F.2d 657, 661 & n.14 (3d Cir. 1980).
Without a decision from the Pennsylvania Supreme Court on point, the Court must engage in a so-
called Erie-guess to determine what the Pennsylvania Supreme Court would do if it was in a federal
court’s shoes. Gullborg v. Rizzo, 331 F.2d 557, 558 (3d Cir. 1964). The United States Supreme
Court commands this Court to heed uncontested decisions of the Pennsylvania Superior Court and
Commonwealth Court as binding precedent when engaging in an Erie-guess. W. v. Am. Tel. &
Tel. Co., 311 U.S. 223, 236-37 (1940) (“Where an intermediate appellate state court rests its
considered judgment upon the rule of law which it announces, that is a datum for ascertaining state
law which is not to be disregarded by a federal court unless it is convinced by other persuasive
data that the highest court of the state would decide otherwise.” (citing cases)); see also CLR. v.
Bosch’s Estate, 387 U.S. 456, 464-65 (1967). Although the opinions of other state courts and
federal courts applying Pennsylvania law are helpful, they are merely persuasive authorities. Am.
Tel. & Tel. Co., 311 US. at 236-37. In this case the Court is bound to follow the rule of law
announced by Selective, for not only is that rule undisputed, it was announced en banc. It
represents the consensus not merely of one particular panel, but that of the entire Superior Court.
Bar outright reversal by the Pennsylvania Supreme Court or dicta to the effect that it might do so
in the future, Selective ’s rule must be applied in this Court.

Hartford and Liberty Mutual denied coverage in 2010. This is the point at which Allegheny
had a sufficient factual basis to conclude that they did not intend to provide coverage. Critically,
all relevant parties agreed on this issue as of 2010, a point of fact illustrated by their September
14, 2010 teleconference and follow-up communiques. See, e.g., (ECF No. 134-2 at p. 19); (ECF
No. 134-2 at pp. 22-23); (ECF No. 134-3 at pp. 9-11, 13-15, 17-23, 25-27); (ECF No. 147-2 at

pp. 2-5). There can be no greater guarantee against the potential of a claim falling within an
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 9 of 19

insurance policy than when an insured itself takes the position that coverage is not obliged. Cf
Am. & Foreign Ins. Co. v. Jerry’s Sport Ctr., Inc., 2 A.3d 526, 609 (Pa. 2010) (Accordingly, it is
the potential, rather than the certainty, of a claim falling within the insurance policy that triggers
the insurer's duty to defend.”). At the latest, the September 14, 2010 teleconference was the accrual
point for the statute of limitations.

Allegheny offers two rebuttals that the Court will address. First, Allegheny suggested at
oral argument that the law-of-the-case doctrine vindicates its position. The accrual point could not
have run from September 2010, so it said, because a of decision in the underlying litigation issued
as recently as 2017 holding that Allegheny was potentially liable for pre-1999 injuries and
damages, so its insurers remain on the hook. (ECF No. 163 at pp. 3-4, 8-10, 18-19). This
argument is a red herring. The law-of-the-case doctrine only prohibits this Court from re-
adjudicating the decisions of coordinate courts, not a decision of a state court in litigation
underlying an insurance dispute in federal court. Christianson v. Colt Indus. Operating Corp., 486
U.S. 800, 816 (1988) (citing cases). Moreover, the law of the case doctrine applies only to the
issues in the underlying case, not how those issues impact the coverage determinations at issue
here.

Second, Allegheny tries to cast the “may be” language in a coverage position letter sent by
Hartford on December 29, 2010 as evidence that there was uncertainty at that time about whether
there was potential for liability for Hartford, and perhaps for Liberty Mutual too. That view,
however, is mistaken. The relevant language, found in the letter’s introduction, states that “The
Hartford agrees, pursuant to a full reservation of rights, to participate in the defense of ALC in
connection with the Lawsuit. However, it has been determined that there may be no indemnity

coverage available for the Lawsuit under the Policies for the reason set forth below.” (ECF No.
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 10 of 19

147-2, p. 3). Contractual language should not be interpreted in isolation but must be read with
reference to the context in which it appears. Cf A.S. v. Pa. State Police, 143 A.3d 896, 906 (Pa.
2016) (discussing the context canon of statutory interpretation). The relevant language here, taken
in the context of the letter as a whole, clearly and unambiguously denied coverage. Section II of
the letter expresses Hartford’s interpretation of the September 14, 2010 teleconference meeting as
limiting Hartford’s liability for wantonness to the period between 1998 until 2002 and that any
exposure before 1998 was barred by the statute of limitations per the Alabama Supreme Court’s
decision in Carr. Indeed, the title of Section II is “Indemnity Denial.” Not “Potential Indemnity
Denial,” “Conditional Indemnity Denial,” or anything else to that effect. Despite the letter’s
request that Hartford be immediately advised if its understanding of Carr or the teleconference
was incorrect, Allegheny did not change its position until much later. See (ECF No. 147-2 at pp.
2-5). Too late, in fact. The statute of limitations expired in 2014, three years before this suit was
filed. The Court holds that Allegheny’s request for declaratory relief is time-barred as a matter of
law.4
B. Count 3: Breach of Contract/Duty to Defend

Liberty Mutual and Hartford argue that the Court should also grant summary judgment on
Count 3, Allegheny’s breach of contract claim on the duty to defend. As explained above, the
statute of limitations for a breach of contract and a declaratory judgment action is the same—four
years. 42 Pa. C.S.A. § 5525(a)(8). Further, the Superior Court’s decision in Selective was not
based on an analysis specific to declaratory judgment actions, but rather, on the general principles

governing the accrual of claims. The same principles apply to the analysis of Count 3 as at Counts

 

* Neither Liberty Mutual nor Hartford needed to file a declaratory judgment action prior to refusing
to defend or indemnify Allegheny. See Selective, 119 A.3d at 1052.

10
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 11 of 19

1 and 2. Both Liberty Mutual and Hartford denied coverage to Allegheny in 2010, long before
this action was filed. It was then that Allegheny could have first maintained an action. It was
then that its claim accrued, and the statute of limitations began to ran. As such, Liberty Mutual
and Hartford’s Motions for Summary Judgment will be granted.
C. Count 4: Bad Faith

Allegheny alleges that Liberty Mutual and Hartford committed bad faith under 42 C.S.A.
§ 8371 and Pennsylvania common law by failing to correct the latter’s purportedly mistaken
interpretation of Alabama law guiding the September 14, 2010 teleconference. Liberty Mutual
and Hartford disagree. This count turns on another statute of limitations issue. A two-year statute
of limitations applies to the statutory bad faith claim; a four-year period of limitations applies to
the common law bad faith claim.° See 42 C.S.A. § 8371; see also Ash. y. Cont. Ins. Co., 932 A.2d
877, 882, 884 (Pa. 2007). The alleged bad faith occurred in September 2010, but Allegheny did
not sue until September 2017. Allegheny seeks to escape summary judgment at this stage by
advancing the blanket argument that a bad faith claim “is simply not the sort of claim that can be
decided as a matter of law... .” There is no precedent cited in support of this blanket statement.
If there are no disputes of material fact, then judgment can be granted as a matter of law. And that
is precisely what the Court will do here because the statute of limitations issue does not require a
credibility determination.

Statutes of limitations for bad faith claims run when an insurer clearly and unequivocally

denies coverage. Adamski v. Allstate Ins. Co., 738 A.2d 1033, 1042-43 (Pa. Super. 1999). As

 

> After the promulgation of the Pennsylvania bad faith statute, Pennsylvania no longer recognizes
a common law remedy for bad faith against insurance companies. See Johnson vy. Progressive
Insurance Company, 987 A.2d 781 (Pa. Super. 2009). As Hartford notes, a common law bath faith
claim sounds in contract under Pennsylvania law. (ECF No. 145, pp. 19-20).

11
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 12 of 19

established above, supra Part I.A., that point in time was in 2010. Both statutes of limitations ran
long before the case was filed. Allegheny cannot sidestep this conclusion on the theory that there
were “continuing” acts of bad faith, for the Pennsylvania Superior Court rejects the “continuing
violation” theory. Jd. at 1041-42. The Court holds that Allegheny’s bad faith count is time-barred
as a matter of law.

IL. Continental and USF&G

The Court combines its analyses of both sets of cross-motions for summary judgment filed
by Continental, USF&G, and Allegheny here because they involve issues common to both
Defendants: duties to defend and indemnify. There are also discrete issues specific to each
Defendant—the deductibles under Continental’s policy and the pollution exclusion under
USF&G’s policy. For the reasons set forth below, the Court will grant Continental’s and USF&G’s
motions for summary judgment.

A. Duties to Defend and Indemnify

The parties dispute whether the wantonness claim against Allegheny in the Bell-Carr
litigation triggers liability under Continental’s and USF&G’s policies. Allegheny was insured
under the Continental policy between November 1, 1998 and November 1, 2000. Allegheny was
insured under the USF&G policy between November 1, 2000 and November 1, 2002. These
policies must be interpreted according to their plain and ordinary meaning; where they are
ambiguous, they must be construed in favor of the insured. See Jacobs Constr.’s, Inc. v. NPS
Energy Serv.’s, Inc., 264 F.3d 365, 376 (3d Cir. 2001) (citing cases). The goal of interpreting an
insurance policy is to establish the parties’ intentions. Kvaerner Metals Div. of Kvaerner U.S.,
Inc. vy. Comm. Union Ins. Co., 908 A.2d 888, 897 (Pa. 2006) (citing 40] Fourth St. v. Investors

Ins. Co., 879 A.2d 166, 170 (Pa. 2005).

12
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 13 of 19

The dispute turns on how the Court unpacks a matryoshka doll of insurance tort
terminologies. Continental’s and USF&G’s policies state that they cover bodily injuries and
property damage if they are caused by an “occurrence” taking place in the “policy territory.” (ECF
No. 1-21 at p. 7); (ECF No. 1-22 at p. 23). The term “occurrence” in both policies is defined as
an “accident, including losses caused by continuous or repeated exposure to the same harmful
conditions.” (ECF No. 1-21 at p. 17); (ECF No. 1-22 at p. 34). Though the term “accident” is at
the heart of whether Defendants’ duty to defend or indemnify terminated, it is undefined in the
policy. It is a well-established canon of contract interpretation that undefined terms are afforded
their plain meaning as set forth in the dictionary. Aleynikov v. Goldman Sachs Group, Inc., 765
F.3d 350, 360 (3d. Cir. 2018) (“dictionaries are the customary reference source that a reasonable
person in the position of a party to a contract would use to ascertain the ordinary meaning of words
not defined in the contract.” (citation omitted)). Black’s Law Dictionary defines “accident” as:
“An unintended and unforeseen injurious occurrence; something that does not occur in the usual
course of events or that could not be reasonably anticipated; any unwanted or harmful event
occurring suddenly, as a collision, spill, fall or the like, irrespective of cause of blame.” BLACK’S
LAw DICTIONARY (11 Ed. 2019). The Oxford Dictionary defines accident as: “1. an unexpected
and unpleasant event. 2. An event that is unforeseen or has no apparent cause.” OXFORD ENGLISH
DICTIONARY OF CURRENT ENGLISH (3d. Ed. 2008). The key to both dictionaries’ treatment of
“accident” is the unexpected or unforeseen nature of the event.

The definition of the term “occurrence” here is the same as that used in the policy at issue
in Kvaerner. Kvaerner Metals, 908 A.2d at 332. In Kvaerner, the Pennsylvania Supreme Court
rejected the contention that faulty workmanship on a coke battery could be deemed an “accident”

so as to constitute an “occurrence” under the policy. The Court acknowledged that “accident” was

13
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 14 of 19

undefined in the policy. It looked for guidance to WEBSTER’S NEW COLLEGE DICTIONARY, which
defined “accident” as “an unexpected and undesirable event,” unexpectedness being the key to the
term’s meaning. Thus, the term “‘accident” implies “a degree of fortuity that is not present in a
claim for faulty workmanship.” Jd. at 333-36.

Allegheny’s position fails because no “accident” was the subject of the underlying claim
against it in the Bell-Carr litigation. In their second amended complaint the plaintiffs in the Bell-
Carr litigation alleged wantonness. Wantonness is defined by Alabama courts as “the conscious
doing of some act or the omission of some duty while knowing of the existing conditions and being
conscious that, from doing or omitting to do an act, injury will likely or probably result.” Ex parte
Essary, 992 So. 2d 5, 9 (Ala. 2007) (citing Bozeman y. Cent. Bank of the S., 646 So. 2d 601 (Ala.
1994)). The Alabama Supreme Court declared in 2007 that the term “conscious” is not coextensive
with specific intent; rather, it means “having an awareness of one’s own existence sensations, and
thoughts, and of one’s environment.” Jd. (citing Berry v. Fife, 590 So. 2d 884, 885 (Ala. 1991)).
On the other hand, wantonness is a qualitatively different tort concept than negligence. Jd. The
Alabama Supreme Court likens wantonness to recklessness. Ex parte Capstone Bldg. Corp., 96
So.3d 77, 86 (Ala. 2012).

The disposition of Continental and USF&G’s motions hinges on whether the wantonness
asserted below in relation to the exposure of the underlying plaintiffs to toxic chemicals can, as a
matter of law, constitute an “‘accident,” as those terms are defined in relevant case law and by the
drafters of the policy. The Court thinks not. The plaintiffs in the Be//-Carr litigation did not allege
negligence in their second amended complaint—they alleged willful/wanton conduct. The factual
basis for this allegation was that the injuries inflicted on the plaintiffs through exposure to toxic

chemicals and fumes were the natural, expected, and foreseeable result of Allegheny’s conscious

14
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 15 of 19

conduct. Defendants’ policies do not, in the Court’s view, cover Allegheny’s damages because
there is no controlling precedent or language in the policies themselves suggesting that “willful or
wanton conduct” can be considered “accidental.” Cf Auto-Owners Ins. Co. v. Stevens & Ricci
Inc., 835 F.3d 388 (3d Cir. 2016) (holding that injury caused by receipt of junk faxes are the
“natural and expected result of the intentional sending of faxes, a far cry from Pennsylvania’s
definition of an ‘accident.’”). Equating reckless or wanton conduct with “unexpected results,” a
counterintuitive inference from the Court’s point of view, without any clear authority is a bridge
too far. Prudence demands a disciplined and reserved approach here, especially in light of the fact
that the Alabama Supreme Court has been so careful in delineating the boundary between specific
intent and recklessness. See Ex parte Capestone Bldg. Corp., 96 So. 3d at 86. The Court holds
that Allegheny’s wantonness claim does not trigger liability under Continental’s and USF&G’s
policies as a matter of law. That cause of action does not contemplate an “accident” as defined
under the policy, therefore, the exposure to toxic fumes at issue here did not constitute an
“occurrence” under the terms of the policy either.
B. Deductibles Under the Continental Policy

In the alternative that there was an “accident,” and therefore an “occurrence” within the
scope of the policy, Continental insists that it can escape liability because Allegheny’s settlement
payment did not exceed the minimum deductible threshold. The Continental policy had a $2M
occurrence limit. E.g., (ECF No. 1-21 at p. 2). That limit applied to two intervals: November 1,
1998 to November 1, 1999 and November 1, 1999 to November 1, 2000. Each occurrence limit
was subject to a $1M deductible. E.g., (ECF No. 1-21 at p. 78). The total settlement payment in
2017 was $1.3M and defenses costs were about $3M. Continental argues that because Allegheny

did not satisfy the $2M deductible requirement, Continental’s obligations to pay under the policy

15
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 16 of 19

terminated. Allegheny disagrees, arguing that Continental is jointly and severally liable for $1M
of Allegheny’s indemnity cost and 76.9% of its unreimbursed costs. It all comes down to whether
defense expenses count towards satisfying the aggregate limit under the liability conditions of the
Continental policy. Ifthe answer is clearly “Yes,” Continental is entitled summary judgment. But
if the policy language is ambiguous, Allegheny wins under the doctrine of contra proferentem and
Continental must pay. The Court finds that Continental has a stronger position.

The solution to this conundrum lies in the language found in the Continental policies’
deductible endorsement and claim services agreement. The sixth paragraph of the deductible
endorsement, for example, sets the contours of Continental’s obligations:

We have no obligation to pay or contribute to any allocated claim

expenses unless a claim payment exceeds the deductible in which

case we will pay allocated claim expenses in the ratio which the

amount we pay as damages bears to the total amount paid as

damages with respect to an occurrence.
(ECF No. 1-21 at p. 78, 9 6). The plain and ordinary meaning of the phrase “claim payment” is
clear when contrasted with the phrase “claim expenses.” The former phrase is narrower. The
latter phrase, as defined in paragraph six, is broader: “Allocated claim expenses shall include...
fees and expenses, fees for services or process, fees to attorneys....” Jd. at p. 79, 6.

The contract could have been drafted in at least two different ways. First, the sixth
paragraph easily could have been drafted to affirmatively say that costs toll towards the deductible
threshold, for example, “We have no obligation to pay or contribute to any allocated claim
expenses unless a claim payment and expenses exceeds the deductible.” In that alternative,
Allegheny would prevail. Second, had the contract been completely silent, Allegheny would still

prevail. As the Pennsylvania Supreme Court wrote in Jerry’s Sport Ctr., Inc., 2 A.3d at 544,

“Where the insurance contract is silent about the insurer's right to reimbursement of defense costs,

16
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 17 of 19

permitting reimbursement for costs the insurer spent exercising its right and duty to defend
potentially covered claims prior to a court's determination of coverage would be inconsistent with

33

Pennsylvania law.” But the language that was actually employed in the policy unambiguously
aligns with Defendants’ interpretation.

Just because disputed language could have been drafted more clearly does not necessarily
mean that it is ambiguous. The narrower term “claim payment” implies that costs do not count
towards the minimum deductible threshold. In light of that determination, the Court must conclude
that the payment of $1.3M did not hit the $2M tipping point. So even in the alternative that there
was an “accident,” and therefore an “occurrence” within the meaning of the policy, Continental is
still entitled to summary judgment.

C. Pollution Exclusion in the USF&G Policy

In the alternative that there was an “accident,” and therefore an “occurrence” within the
scope of the policy, the parties dispute whether the USF&G policy’s pollution exclusion forecloses
liability. The USF&G policy specifically excludes bodily injury expected or intended by the
insured that would not have occurred but for exposure to pollutants. (ECF No. 1-22 at pp. 68-69).
As explained below, the Court would find that the pollution exclusion in USF&G’s policy does
indeed preclude liability. The policy language is clear and unambiguous.

The toxic tort in the underlying case was the exposure of employees to welding fumes
containing hexavalent chromium. Hexavalent chromium is considered to be a toxic substance
under a broad range of federal statutory and regulatory standards. E.g., 33 U.S.C. § 1317(a)(1);

40 C.F.R. § 401.15(21); Occupational Exposure to Hexavalent Chromium, 71 Fed. Reg. 10100-01

(Feb. 28, 2006) (codified at 29 C.F.R. pts. 1910, 1915, 1917, 1918, 1926). The critical question

17
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 18 of 19

is whether the exposure of the underlying plaintiffs to hexavalent chromium falls within the scope
of the pollution exclusion.

The exclusion itself lists a number of ways an employee can be exposed:

“Bodily injury” or “property damage” which would not have
occurred in whole or part but for the actual, alleged or threatened
discharge, dispersal, seepage, migration, release or escape of
‘pollutants’ at any time.”

(ECF No. 1-22 at p. 68).

As an initial matter, the policy defines “pollutants” as “any solid, liquid, gaseous or thermal
irritant or containment, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.”
(ECF No. 1-22 at p. 34) (emphasis added). There is no question that the hexavalent chromium
fumes fall within the exclusion of the policy.

There is, likewise, no question that the means of exposure to the fumes also falls within the
pollutants exclusion. The exposure of the underlying plaintiffs to airborne particles generated by
stainless steel welding fumes easily falls within the scope of words like “release,” “escape,” and
“dispersal.” Although these particular terms are not defined in the policy, as in Madison Constr.
Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 108 (Pa. 1999), these terms plainly encompass
how the plaintiffs were contaminated and suffered bodily harm. Relying on the principle that
“words of common usage in an insurance policy are to be construed in their natural, plain and
ordinary sense,” the Pennsylvania Supreme Court incisively observed in Madison, what is
common to all of these terms is the element of movement. Jd. (citations omitted), Given that
commonality, the exclusion term here applies to a pollutant, like hexavalent chromium, that
dispersed into the air above and around the plaintiffs and caused their bodily injuries.

Allegheny attempts to parry the thrust of this reasoning by invoking Lititz Mut. Ins. Co. v.

Steely, 785 A.2d 975, 981-82 (Pa. 2001), but that case involved lead paint, a medium of

18
Case 2:17-cv-01243-WSS Document 226 Filed 09/17/20 Page 19 of 19

contamination that is easily distinguishable from the fumes at issue here. As USF&G correctly
highlighted, Madison is the Pennsylvania Supreme Court’s leading “fumes” case within its
exclusion policy jurisprudence, so Madison is the proper lodestar for this Court’s disposition.
Whether lead paint cracking and chipping away constitutes “dispersal” may be ambiguous;
whether, on the other hand, fumes can “disperse” is not. Fumes can disperse into an atmosphere
in a manner that inflicts adverse, if not deadly effects on human health. In the alternative that the
Court construes USF&G’s policy language to encompass what happened in this case, the Court
still holds, as a matter of law, that the pollution exclusion in USF&G’s policy shields USF&G
from liability.
CONCLUSION

AND NOW, this 16" day of September 2020, IT IS HEREBY ORDERED that Liberty
Mutual Fire Insurance Company’s and Liberty Mutual Insurance Company’s motion for summary
judgment (ECF No. 132), Continental Casual Company’s motion for summary judgment (ECF
No. 136), United States Fidelity & Guaranty Company’s motion for summary judgment (ECF No.
140), and Hartford Casualty Insurance Company’s and Hartford Accident and Indemnity
Company’s motion for summary judgment (ECF No. 144) are GRANTED. Allegheny Ludlum,
LLC’s partial motions for summary judgment (ECF Nos. 148, 150, and 152) are DENIED.

BY THE COURT:

“y f a @ eee gee ree
AML & ste
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

6 The issue to be decided was whether the pollution exclusion in a commercial general liability
exclusion precluded coverage for injuries allegedly caused by the ingestion and/or inhalation of
lead based paint. Id. at 976.

19
